

Exhibit 10.34
RADIAN VOLUNTARY DEFERRED
COMPENSATION PLAN FOR DIRECTORS
Amended and Restated Effective as of January 1, 2015
Adopted by the Board of Directors on November 11, 2014
Radian Group Inc. currently maintains this Plan. The Plan was originally
established by the Board of Directors of Radian Group Inc. effective October 19,
1999. The Plan was amended and restated effective December 12, 2005 to
incorporate the requirements of section 409A of the Code. The Plan was again
amended and restated as of January 1, 2008 to comply with section 409A of the
Code, to provide for transition elections under section 409A of the Code, and to
make other appropriate changes. The Plan is now amended and restated as of
January 1, 2015 (the “2015 Effective Date”) to change the distribution
provisions with respect to Compensation and RSUs deferred on or after January 1,
2015 and to make other appropriate changes.
No amounts, including amounts that were earned and vested as of December 31,
2004, are intended to be “grandfathered” for purposes of section 409A of the
Code.
ARTICLE I

DEFINITIONS
Section 1.01    “Account” shall mean a bookkeeping record of the accumulated
deferrals determined for each Participant, including any earnings credited to or
debited from such deferrals and any Dividend Equivalents credited to such
deferrals, if applicable. Except as provided in ARTICLE VII, a Participant’s
Account shall be fully vested and nonforfeitable at all times. A Participant’s
Account shall be divided into the following subaccounts and such other
subaccounts as the Committee deems appropriate:
(a)    “Deferred Compensation Account” means a bookkeeping account representing
the Participant’s Deferred Compensation, including any adjustments for earnings
or losses; and
(b)    “RSU Account” means a bookkeeping account representing the Participant’s
Deferred RSUs, including any adjustments for earnings, losses, or Dividend
Equivalents.
Section 1.02    “Benefit Commencement Date” means the date irrevocably elected
by the Participant pursuant to Section 3.06 with respect to Compensation or
Section 7.05 with respect to RSUs, or such later date as elected by the
Participant pursuant to Section 3.07 or Section 7.05(f), as applicable.  
Section 1.03    “Board” means the Board of Directors of Radian Group Inc.
Section 1.04    “Code” means the Internal Revenue Code of 1986, as amended.
Section 1.05    “Company” means Radian Group Inc., a Delaware corporation, and
its corporate successors and assigns.
Section 1.06    “Committee” means the Compensation and Human Resources Committee
of the Board or its delegate.
Section 1.07    “Compensation” means the annual fee, meeting fees, any
chairmanship fees and any other cash compensation payable to Participants for
services completed during the Plan Year for their services as a member of the
Board.




--------------------------------------------------------------------------------



Section 1.08    “Deferred Compensation” means the amount of Compensation that a
Participant has irrevocably elected to defer under the terms of this Plan.
Section 1.09    “Deferred RSUs” means the RSUs that a Participant has
irrevocably elected to defer under the terms of this Plan.
Section 1.10    “Director” means a director of the Company who is not an
employee of the Company or any of its Subsidiaries.
Section 1.11    “Dividend Equivalent” means an amount credited to a subaccount
for Deferred RSUs with regard to dividends paid on the Company’s Common Stock as
set forth in Section 7.03.
Section 1.12    “Equity Compensation Plan” means the Radian Group Inc. 2014
Equity Compensation Plan, as in effect from time to time, or any subsequently
adopted equity compensation plan, as applicable.
Section 1.13    “Participant” means a Director who elects to participate in the
Plan.
Section 1.14    “Plan” means this Radian Voluntary Deferred Compensation Plan
for Directors, as it may be amended from time to time.
Section 1.15    “Plan Year” means the calendar year during which a Participant’s
Compensation is earned or a Participant’s RSU is granted, as applicable.
Section 1.16    “RSU” means a Restricted Stock Unit granted under the Equity
Compensation Plan.
Section 1.17    “Separation from Service” means a Director’s separation from
service as a member of the Board which constitutes a “separation from service”
for purposes of section 409A of the Code.
Section 1.18    “Subsidiary” means a company of which the Company owns, directly
or indirectly, at least a majority of the shares having voting power in the
election of directors or other governing body.
Section 1.19    “2015 Effective Date” of this amendment and restatement of the
Plan has the meaning set forth in the introductory paragraph.
ARTICLE II

ELIGIBILITY
Section 2.01    Eligibility. Each Director who completes such forms and provides
such data as are reasonably required by the Committee is eligible to participate
in the Plan.
Section 2.02    Participant Consent. By making an election to defer Compensation
or RSUs, the Participant shall for all purposes be deemed conclusively to have
consented to the provisions of the Plan and to all subsequent amendments
thereto.
ARTICLE III

DEFERRED COMPENSATION ELECTION
Section 3.01    Deferred Compensation Election. Each Participant must fully
complete the deferral election form provided by the Company irrevocably electing
to reduce his or her Compensation by an amount equal to between 10% and 100% in
increments of 5% only.

2

--------------------------------------------------------------------------------



Section 3.02    Timing of Deferral Election. Elections to defer Compensation
must be filed prior to January 1 of the Plan Year for which the election is to
be effective and during which the services related to the Compensation will be
performed, or at such earlier time as may be set by the Committee in its sole
discretion.
Section 3.03    New Directors. Notwithstanding the foregoing Section 3.02, if an
individual first becomes a Director during a Plan Year, the Director may elect
to defer a percentage of his or her Compensation for such Plan Year so long as
the Director files the deferral election form provided by the Company,
irrevocably electing to reduce his or her Compensation by an amount equal to
between 10% and 100% in increments of 5% only, on or before the date that is 30
days after the date on which the individual first becomes a Director. The
deferral election shall apply only to Compensation earned with respect to
services performed after the date on which the Director files his or her
deferral election form.
Section 3.04    Plan Year Elections. A separate election to defer Compensation
must be filed for each Plan Year.
Section 3.05    Form of Payment. Subject to Section 3.07, the form in which the
Participant elects to receive payment of his or her Deferred Compensation
Account balance shall be irrevocably elected on the Participant’s deferral
election form as described in this ARTICLE III, as set forth below.
(a)    With respect to Compensation earned for services performed on or after
January 1, 2015, a Participant may elect to receive his or her Deferred
Compensation Account balance in a single sum payment or annual installment
payments over a term of up to ten years.
(b)    With respect to Compensation earned for services performed prior to
January 1, 2015, a Participant was permitted to elect to receive his or her
Deferred Compensation Account balance in a single sum payment or annual
installment payments over a term of ten years.
Section 3.06    Timing of Payment of Deferred Compensation Account.
(a)    On the Plan deferral election form described in this ARTICLE III, a
Participant may elect to receive or commence payment of his or her Deferred
Compensation Account balance, in the form elected in Section 3.05, either (i) in
January of any year which is at least two years following the Plan Year for
which such election is made, or (ii) in January of the year immediately
following his or her Separation from Service. If a Participant does not make an
election with respect to the form of payment of his or her Deferred Compensation
Account, such Deferred Compensation Account will be paid in a lump sum.
(b)    The date on which the Participant irrevocably elects to receive, or
commence receiving, payment of his or her Deferred Compensation Account balance
shall be elected on the Participant’s deferral election form as the Benefit
Commencement Date.
(c)    Notwithstanding the foregoing provisions of this Section 3.06, Deferred
Compensation that accrued to a Participant’s Deferred Compensation Account with
respect to Compensation earned for services performed prior to the 2015
Effective Date, as adjusted for earnings and losses, will be paid in accordance
with the terms of the Plan in effect prior to the 2015 Effective Date, as
summarized in Exhibit A.
Section 3.07    Subsequent Deferral Election.
(a)    A Participant shall have the option of postponing an elected Benefit
Commencement Date for Deferred Compensation by making an irrevocable election to
defer payment at least 12 full months before distributions under the Plan
related to that Benefit Commencement Date are scheduled to commence. Such
re-deferral shall be for at least five years from the year of the Benefit
Commencement Date, and shall not take effect until at least 12 months after the
date on which the re-deferral election is made.

3

--------------------------------------------------------------------------------



(b)    In connection with a re-deferral election under this Section 3.07, a
Participant may also change the form in which the Participant elected to receive
his or her Deferred Compensation Account balance under Section 3.05 at the
applicable Benefit Commencement Date.
(c)    A Participant may make a re-deferral election on one or more occasions in
accordance with this Section 3.07, on a form, and according to procedures,
designated by the Committee.
(d)    The Participant’s Benefit Commencement Date shall remain subject to
ARTICLE V in the event of the Participant’s death, without regard to any
re-deferral election.
ARTICLE IV

EARNINGS AND INVESTMENTS FOR DEFERRED COMPENSATION ACCOUNTS
Section 4.01    Deferred Compensation Account. The Committee shall cause a
Deferred Compensation Account to be kept in the name of each Participant, which
shall reflect the value of the Participant’s Deferred Compensation, as adjusted
for any earnings or losses in accordance with this ARTICLE IV. Each Deferred
Compensation Account shall be maintained for bookkeeping purposes only. Neither
the Plan nor any of the Deferred Compensation Accounts established under the
Plan shall hold any actual funds or assets.
Section 4.02    Investment Earnings for Deferred Compensation Accounts.
(a)    As soon as practicable after each year, each Participant’s Deferred
Compensation Account shall be credited with earnings and debited with losses in
accordance with the return on a hypothetical investment in one or more
investment funds designated by the Committee, which constitute a “predetermined
actual investment” as described in the regulations issued under section 409A of
the Code.
(b)    Each Participant may invest amounts held in his or her Deferred
Compensation Account among the available investment alternatives selected by the
Committee for purposes of measuring investment return for the investment of the
Participant’s Deferred Compensation for each Plan Year. The investment funds
shall be used only for purposes of measuring the return on the Participant’s
Deferred Compensation Account, and no Participant shall have any interest in any
actual investment fund. The Company shall calculate the return on the
hypothetical investments in investment funds on a quarterly or more frequent
basis.
(c)    The Committee shall establish procedures by which Participants can change
their investment elections among the available investment alternatives. Any
changes with respect to the Common Stock investment return shall be subject to
applicable securities laws and Company policies.
Section 4.03    Timing of Credits. Each Participant’s Deferred Compensation
Account shall be credited with the amount of Deferred Compensation for a Plan
Year as of the date such Deferred Compensation would have been paid to the
Participant had it not been deferred in accordance with this Plan.
ARTICLE V

DEATH BENEFITS FOR ACCOUNTS
Section 5.01    Death on or before the Benefit Commencement Date. In the event
that a Participant dies on or prior to his or her Benefit Commencement Date, the
Participant’s Account shall accrue earnings or losses thereafter in accordance
with ARTICLE IV, until such time as the Account is distributed. The beneficiary
of such Participant shall receive as a death benefit a single sum equal to the
entire value of the vested Account within 60 days following the Participant’s
death.

4

--------------------------------------------------------------------------------



Section 5.02    Death after the Benefit Commencement Date. In the event that a
Participant dies after his or her Benefit Commencement Date, the beneficiary of
such Participant shall receive as a death benefit a single sum equal to the
entire value of the vested Account within 60 days following the Participant’s
death.
ARTICLE VI

PAYMENT OF ACCOUNT
Section 6.01    Payment of Deferred Compensation Account.
(a)    A Participant shall be paid the value of his or her Deferred Compensation
Account (or portion thereof) beginning within 60 days after the Benefit
Commencement Date in the form irrevocably elected by the Participant under
Section 3.05. The Participant’s Deferred Compensation Account will continue to
be adjusted for earnings or losses calculated in accordance with his or her
elections until the date upon which the Participant’s entire Deferred
Compensation Account balance is distributed.
(b)    If the Participant has elected to receive his or her Deferred
Compensation Account in annual installments, the first annual installment shall
become payable on the Benefit Commencement Date. All subsequent installment
payments shall be made each year on the anniversary of the date upon which the
initial installment payment was made under this Section 6.01(b). The
Participant’s Deferred Compensation Account will continue to be adjusted for
earnings or losses calculated in accordance with his or her elections until the
date on which the Participant’s entire Deferred Compensation Account balance is
distributed. Each annual payment shall be calculated by dividing the remaining
value of the Deferred Compensation Account (or portion thereof) by the number of
remaining annual installment payments to be made to the Participant.
Section 6.02    Payment upon Death. A Participant’s death benefit shall be
payable to the Participant’s beneficiary as set forth in ARTICLE V.
ARTICLE VII
DEFERRED RSUS
Section 7.01    Election to Defer RSUs.
(a)    A Participant may elect to defer all or a portion of the RSUs to be
granted with respect to services rendered in the next Plan Year and subsequent
years. Deferrals must be made in whole RSU shares. Any Deferred RSUs shall be
credited to an RSU Account as of the date such RSUs are granted to the
Participant. A Participant’s Deferred RSUs shall vest pursuant to the terms of
the Equity Compensation Plan and the award agreement evidencing the RSU grant.
In the event a Participant forfeits any portion of the Participant’s Deferred
RSUs pursuant to the terms of the Equity Compensation Plan or award agreement,
the Participant’s RSU Account shall be reduced by the amount attributable to the
forfeited Deferred RSUs.
(b)    Any election made by a Participant under this Section 7.01 must be filed
prior to January 1 of the Plan Year for which the election is to be effective
and during which the services related to the RSUs will be performed, or at such
earlier time as may be set by the Committee in its sole discretion.
Notwithstanding the foregoing, if an individual first becomes a Director during
a Plan Year, the Director may elect to defer RSUs to be granted to the Director,
by making a deferral election within 30 days after the date on which the
individual first becomes a Director.
(c)    An election to defer RSUs must be filed for each applicable Plan Year.
Section 7.02    Form of Payment. A Participant may elect to receive his or her
RSU Account balance in a single sum payment or annual installment payments over
a term of up to ten years. The form of payment of the RSU Account shall be
irrevocably elected on the Participant’s deferral election form as described in
this ARTICLE VII. A Participant may select a different form of payment for each
Plan Year’s Deferred RSUs.

5

--------------------------------------------------------------------------------



Section 7.03    Dividend Equivalents. With respect to Deferred RSUs payable in
the form of the Company’s Common Stock, Dividend Equivalents shall be credited
to a subaccount of the RSU Account for each dividend paid by the Company with
respect to shares of Common Stock equal to the vested Deferred RSUs in the
Participant’s RSU Account, until such time as the Participant’s RSU Account is
distributed to the Participant. Dividend Equivalents shall be credited to the
subaccount of the Participant’s RSU Account as a notional cash amount. Dividend
Equivalents will be credited only on the portion of the Participant’s RSU
Account that is vested on the record date for the applicable dividend. No
interest or earnings shall accrue with respect to Dividend Equivalents.
Section 7.04    Earnings and Investments for RSU Accounts.
(a)    The Committee shall cause a RSU Account and such other subaccounts as the
Committee deems appropriate to be established for each Participant who has
deferred RSUs, which shall reflect the value of the Deferred RSUs payable to
such Participant under the Plan, as adjusted for any earnings, losses, or
Dividend Equivalents, as applicable, as set forth herein. Each RSU Account shall
be maintained for bookkeeping purposes only. Neither the Plan nor any of the RSU
Accounts established under the Plan shall hold any actual funds or assets.
(b)    A Participant’s RSU Account relating to Deferred RSUs shall be
denominated in notional shares of the Company’s Common Stock, except as provided
in subsection (c) below.
(c)    With respect to Deferred RSUs that are payable in cash, a Participant’s
RSU Account shall be administered as follows:
(i)    The portion of the Participant’s RSU Account related to unvested Deferred
RSUs shall be denominated in notional shares of Common Stock in accordance with
subsection (b).
(ii)    Upon vesting of a Deferred RSU that is payable in cash, such vested
Deferred RSU shall be converted into a notional cash amount equivalent to the
cash amount that would have been paid to the Participant had the RSU not been
deferred, as determined under the Equity Compensation Plan and the applicable
grant award agreement. The notional cash amount shall be credited to a
subaccount of the Participant’s RSU Account.
(iii)    After vesting of the Deferred RSU, the notional cash amount, as
described in subsection (ii) above, shall be adjusted for earnings and losses in
accordance with hypothetical investments in one or more investment funds as
described in Section 4.02. The investment funds shall be used only for purposes
of measuring the return on the Participant’s RSU Account, and no Participant
shall have any interest in any actual investment fund.
Section 7.05    Payment of RSU Account.
(a)    On the Plan deferral election form described in this ARTICLE VII, a
Participant may elect to receive or commence payment of his or her RSU Account
balance, in the form elected in Section 7.02, in January of any year following
his or her Separation from Service. The Committee may impose limits on the
deferral period, as determined in its discretion. If a Participant does not make
an election with respect to the form of payment of his or her RSU Account, such
RSU Account will be paid in a lump sum.
(b)    Subjection to subsection (f), the date on which the Participant
irrevocably elects to receive, or commence receiving, payment of his or her RSU
Account balance shall be elected on the Participant’s deferral election form as
the Benefit Commencement Date.
(c)    A Participant’s vested RSU Account shall be distributed in accordance
with the payment election made under this Section 7.05, beginning within 60 days
after the Benefit Commencement Date. The Participant’s RSU Account will continue
to be adjusted for earnings, losses, or Dividend Equivalents, as applicable, as
set forth in this ARTICLE VII, until the date on which the Participant’s entire
vested RSU Account balance has

6

--------------------------------------------------------------------------------



been distributed. Shares of Company Common Stock payable with respect to vested
Deferred RSUs shall be issued under the Equity Compensation Plan.
(d)    If a Participant has elected to receive his or her RSU Account in annual
installments, the first annual installment shall become payable on the Benefit
Commencement Date. All subsequent installment payments shall be made each year
on the anniversary of the date upon which the initial installment payment was
made under this subsection (d). The Participant’s RSU Account will continue to
be adjusted for earnings, losses, or Dividend Equivalents, as applicable, as set
forth in this ARTICLE VII, until the date on which the Participant’s entire RSU
Account balance has been distributed. Each annual payment shall be calculated by
dividing the remaining value of the RSU Account (or portion thereof) by the
number of remaining annual installment payments to be made to the Participant.
Any fractional shares of Company Common Stock shall be rounded down to the
nearest whole share.
(e)    Notwithstanding the foregoing provisions of this Section 7.05, Deferred
RSUs that accrued to a Participant’s RSU Account with respect to services
performed prior to the 2015 Effective Date, as adjusted for earnings, losses,
and Dividend Equivalents, will be paid in accordance with the terms of the Plan
in effect prior to the 2015 Effective Date, as summarized in Exhibit A.
(f)    A Participant shall have the option of postponing an elected Benefit
Commencement Date for Deferred RSUs by making an irrevocable election to defer
payment at least 12 full months before distributions under the Plan related to
that Benefit Commencement Date are scheduled to commence. Such re-deferral shall
be for at least five years from the year of the Benefit Commencement Date, and
shall not take effect until at least 12 months after the date on which the
re-deferral election is made.
(i)    In connection with a re-deferral election under this subsection (f), a
Participant may also change the form in which the Participant elected to receive
his or her RSU Account balance under Section 7.02 at the applicable Benefit
Commencement Date.
(ii)    A Participant may make a re-deferral election on one or more occasions
in accordance with this subsection (f) on a form, and according to procedures,
designated by the Committee.
(iii)    The Participant’s Benefit Commencement Date shall remain subject to
ARTICLE V in the event of the Participant’s death, without regard to the
re-deferral election.
Section 7.06    Changes in Capitalization. A Participant’s RSU Account
denominated in shares of the Company’s Common Stock shall be appropriately
adjusted in accordance with the Equity Compensation Plan to reflect changes in
capitalization of the Company’s Common Stock as described in the Equity Plan.
ARTICLE VIII

UNFORESEEABLE EMERGENCY
Section 8.01    Unforeseeable Emergency. A Participant may elect to be paid all
or any part of the Participant’s Deferred Compensation Account or vested RSU
Account in the event such funds are needed in connection with an “unforeseeable
emergency” (as determined by the Committee in accordance with section 409A of
the Code and other applicable law). For purposes of this Section 8.01, an
“unforeseeable emergency” is a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in section 152 of the Code, without regard to sections 152(b)(1),
(b)(2), and (d)(1)(B)), loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Unforeseeable emergency shall be administered in accordance with
section 409A of the Code.

7

--------------------------------------------------------------------------------



ARTICLE IX

MISCELLANEOUS
Section 9.01    Claims Procedures.
(a)    Any claim by a Participant or a beneficiary (hereafter the “Claimant”)
for benefits shall be submitted in writing to the Committee. The Committee shall
be responsible for deciding whether such claim is payable, or the claimed relief
otherwise is allowable, under the provisions and rules of the Plan. The
Committee otherwise shall be responsible for providing a full review of the
Committee’s decision with regard to any claim, upon a written request, as set
forth herein.
(b)    Each Claimant or other interested person shall file with the Committee
such pertinent information as the Committee may specify, and in such manner and
form as the Committee may specify; and such person shall not have any rights or
be entitled to any benefits, or further benefits, hereunder, as the case may be,
unless the required information is filed by the Claimant or on behalf of the
Claimant. Each Claimant shall supply, at such times and in such manner as may be
required, written proof that the benefit is covered under the Plan. If it is
determined that a Claimant has not incurred a claim covered under the Plan or if
the Claimant shall fail to furnish such proof as is requested, no benefits, or
no further benefits, hereunder, as the case may be, shall be payable to such
Claimant.
(c)    Claim Decision. The Claimant shall be notified within 90 days after the
claim is filed whether the claim is approved or denied, unless the Committee
determines that special circumstances require an extension of time, in which
case the Committee may have up to an additional 90 days to process the claim. If
the Committee determines that an extension of time for processing is required,
the Committee shall furnish written or electronic notice of the extension to the
Claimant before the end of the initial 90 day period. Any notice of extension
shall describe the special circumstances necessitating the additional time and
the date by which the Committee expects to render its decision.
(d)    Notice of Denial. If the Committee denies the claim, it must provide to
the Claimant, in writing or by electronic communication, a notice which
includes:
(i)    The specific reason(s) for the denial;
(ii)    Specific reference to the specific Plan provisions on which such denial
is based; and
(iii)    A description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation of why such material
or information is necessary.
(e)    Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Committee within 60 days after receiving notice of denial. The
decision on appeal will be made within 60 days after the Committee’s receipt of
a request for appeal, unless special circumstances require an extension of time
for processing, in which case a decision will be rendered not later than 120
days after receipt of a request for appeal. A notice of such an extension must
be provided to the Claimant within the initial 60 day period and must explain
the special circumstances and provide an expected date of decision. The reviewer
shall provide the Claimant, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. The Claimant may submit written comments,
documents, records, and other information relating to the claim for benefits.
The reviewer shall take into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim regardless of
whether the information was submitted or considered in the initial benefit
determination.
(f)    Notice of Decision on Appeal. If the Committee denies the appeal, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:

8

--------------------------------------------------------------------------------



(i)    The specific reason(s) for the denial;
(ii)    Specific references to the pertinent Plan provisions on which such
denial is based;
(iii)    A statement that the Claimant may receive on request all relevant
records at no charge;
(iv)    A description of the Plan’s voluntary procedures and deadlines, if any;
and
(v)    If an internal rule was relied on to make the decision, either a copy of
the internal rule or a statement that this information is available at no charge
upon request.
(g)    Claims Procedures Mandatory. The internal claims procedures set forth in
this Section 9.01 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Section 9.01, the denial of the Claim shall become final and binding on all
persons for all purposes.
(h)    Approval or Denial of Claim. Commencement of benefit payments shall
constitute notice of approval of a claim to the extent of the amount of the
approved benefit. If such claim shall be wholly or partially denied, such notice
shall be in writing as described herein. If the Committee fails to notify the
Claimant of the decision regarding their claim in accordance with this section,
the claim shall be “deemed” denied, and the Claimant then shall be permitted to
proceed with the claims review procedure provided for herein.
(i)    Decisions Final. For all purposes under the Plan, the decision with
respect to a claim (if no review is requested) and the decision with respect to
a claims review (if requested), shall be final, binding, and conclusive on all
Participants, beneficiaries, and other interested parties, as to all matters
relating to the Plan and Plan benefits. Further, each claims determination under
the Plan shall be made in the absolute and exclusive discretion and authority of
the Committee.
Section 9.02    Legal Incapacity. If a Participant or beneficiary entitled to
receive any benefits hereunder is a minor or is determined to be legally
incapable of giving valid receipt and discharge for such benefits, benefits will
be paid to such person as the Committee may designate for the benefit of such
Participant or beneficiary. Such payments shall be considered a payment to such
Participant or beneficiary and shall, to the extent made, be deemed a complete
discharge of any liability for such payments under the Plan.
Section 9.03    Locating Participants and Beneficiaries. The Committee shall
make all reasonable attempts to determine the identity and/or whereabouts of a
Participant or a Participant’s beneficiary entitled to benefits under the Plan,
including the mailing by certified mail of a notice to the last known address
shown on the Company’s or the Committee’s records. If the Committee is unable to
locate such a person entitled to benefits hereunder, or if there has been no
claim made for such benefits, the Company shall continue to hold the benefit due
such person, subject to any applicable state escheat laws.
Section 9.04    Distributions from Accounts. If a Participant receives a
distribution from his or her Account, the Company shall adjust the Account for
earnings, losses, or Dividend Equivalents, as applicable, for the portion of the
year preceding the distribution date.
Section 9.05    Unfunded Obligation. Until deferred benefits hereunder are
distributed in accordance with the terms of the Plan, the interest of each
Participant and beneficiary therein is contingent only. Title to and beneficial
ownership of any assets, which the Company may set aside or earmark to meet its
obligations with respect to Participant Accounts hereunder shall at all times
remain the property of the Company. All Plan Participants and beneficiaries are
general unsecured creditors of the Company with respect to the benefits due
hereunder, and the Plan constitutes an agreement by the Company to make benefit
payments in the future. It is the intention of the Company that the Plan be
considered unfunded for tax purposes.

9

--------------------------------------------------------------------------------



Section 9.06    No Trust Obligation. In order to meet its obligations hereunder,
funds may be set aside or earmarked by the Company. These funds may be kept in
cash, or invested and reinvested, at the discretion of the Committee. The
Company may, but is not required to, establish a grantor trust which may be used
to hold assets of the Company which are maintained as reserves against the
Company’s unfunded, unsecured obligations hereunder. Such reserves shall at all
times be subject to the claims of the Company’s creditors. To the extent such
trust or other vehicle is established, and assets contributed, for the purpose
of fulfilling the Company’s obligation hereunder, then such obligation of the
Company shall be reduced to the extent such assets are utilized to meet its
obligations hereunder.
ARTICLE X

BENEFICIARY DESIGNATION
Section 10.01    Beneficiary Designation. A Participant may designate a
beneficiary and a contingent beneficiary as part of his or her deferral
election. Any beneficiary designation hereunder shall remain effective until
changed or revoked.
Section 10.02    Changing a Designation. A beneficiary designation may be
changed by the Participant at any time, or from time to time, by filing a new
designation in writing with the Company.
Section 10.03    Default Beneficiary. If the Participant dies without having
designated a beneficiary or if the Participant dies and the beneficiary so named
by the Participant has predeceased the Participant, then the Participant’s
estate shall be deemed to be the beneficiary.
ARTICLE XI

ADMINISTRATION
Section 11.01    Books and Records. The books and records to be maintained for
the purpose of the Plan shall be maintained by the officers and employees of the
Company at its expense and subject to the supervision and control of the
Committee.
Section 11.02    Expenses. The Company shall pay all expenses of administering
the Plan either from funds set aside or earmarked under the Plan or from other
funds.
Section 11.03    Transfer Restrictions. To the extent permitted by law, the
right of any Participant or any beneficiary in any benefit or to any payment
hereunder shall not be subject in any manner to attachment or other legal
process for the debts of such Participant or beneficiary; and any such benefit
or payment shall not be subject to anticipation, alienation, sale, transfer,
assignment, or encumbrance.
Section 11.04    Liability. No member of the Board or of the Committee and no
officer or employee of the Company or a Subsidiary shall be liable to any person
for any action taken or omitted in connection with the administration of this
Plan unless attributable to his or her own fraud or willful misconduct; nor
shall the Company or any Subsidiary be liable to any person for any such action
unless attributable to fraud or willful misconduct on the part of a director,
officer, or employee of the Company or a Subsidiary.
Section 11.05    Service of Process. The Committee shall be the agent for
service of process on the Plan.
Section 11.06    Withholding. Benefit payments hereunder shall be subject to
withholding, to the extent required (as determined by the Company) by applicable
tax or other laws.
Section 11.07    Successors. The Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participant and
their heirs, executors, administrators, and legal representatives.

10

--------------------------------------------------------------------------------



Section 11.08    Invalid or Unenforceable Provisions. If any provision of this
Plan is held invalid or unenforceable, to the extent necessary to effectuate the
purposes of this Plan, its invalidity or unenforceability shall not affect any
other provisions of the Plan and the Plan shall be construed and enforced as if
such provisions had not been included therein.
Section 11.09    Section 409A.
(a)    The Plan is intended to comply with the requirements of section 409A of
the Code, and shall in all respects be administered in accordance with section
409A. Notwithstanding anything in the Plan to the contrary, distributions may
only be made under the Plan upon an event and in a manner permitted by section
409A of the Code, and all payments to be made upon a termination of service
under this Plan may only be made upon a “separation from service” as defined
under section 409A of the Code. All amounts to be distributed under this Plan
shall be paid, or commence to be paid, within 60 days after the Benefit
Commencement Date, subject to the six-month delay described below, if
applicable, or the applicable anniversary in the case of installment payments,
but in no event shall a payment be made after December 31 of the calendar year
in which the payment is scheduled to be made, or otherwise in accordance with
section 409A of the Code. In no event shall a Participant, directly or
indirectly, designate the calendar year of payment, except as permitted by
section 409A of the Code.
(b)    Notwithstanding anything in the Plan to the contrary, if a Participant’s
distribution is to commence, or be paid upon, separation from service, payment
of the distribution shall be delayed for a period of six months after the
Participant’s separation from service, if the Participant is a “specified
employee” as defined under section 409A of the Code (as determined by the
Committee) and if required pursuant to section 409A of the Code (“six-month
delay”). If payment is delayed, the Participant’s distribution shall commence,
or be paid, within 30 days of the date that is the six-month anniversary of the
Participant’s separation from service. If the Participant dies during the
six-month delay, the accumulated postponed amount shall be paid as described in
Section 5.02.
ARTICLE XII

AMENDMENT OR TERMINATION OF PLAN
Section 12.01     Amendment. The Board may amend the Plan in whole or in part,
effective as of any date specified.
Section 12.02    Termination. The Board may terminate the Plan at any time. The
Board may determine that Account balances shall be distributed to Participants
in a lump sum payment after termination of the Plan, in accordance with
section 409A of the Code, including in connection with a “change in control” as
defined in section 409A of the Code.

11

--------------------------------------------------------------------------------





Exhibit A


In accordance with Section 3.06(c) and Section 7.05(e) of the Plan, Deferred
Compensation and Deferred RSUs that accrued prior to the 2015 Effective Date, as
adjusted for earnings, losses, and Dividend Equivalents, will be paid in
accordance with the terms of the Plan in effect prior to the 2015 Effective Date
(the “Prior Plan”), as summarized below.


1.    Definitions. Capitalized terms used herein shall have the meaning set
forth in the Prior Plan. The term “Disability” is defined in the Prior Plan as
set forth below.
1.01    “Disability” means a physical or mental condition of a Participant
resulting from bodily injury, disease, or mental disorder which renders the
Participant incapable of continuing any gainful occupation and which condition
constitutes total disability under the federal Social Security Act then in
effect. A determination of Disability shall be made in accordance with the
requirements of section 409A of the Code.
2.    Deferral and Payment of Deferred Compensation Account.
2.01    Form of Payment of Deferred Compensation Account (Section 2.03 of the
Prior Plan). A Participant may elect to receive his or her Account balance in a
single sum payment or annual installment payments over a term of ten years.
Subject to Section 2.05 of the Prior Plan, the form in which the Participant
elects to receive payment of his or her Account balance shall be irrevocably
elected on the Participant’s deferral election form as described in Section 2.02
of the Prior Plan.
2.02    Payment of Deferred Compensation Account (Section 2.04 of the Prior
Plan).
(a)    On the Plan deferral election form described in Section 2.02 of the Prior
Plan, a Participant may elect to receive or commence payment of his or her
Account balance, in the form elected in Section 2.03 of the Prior Plan, either
(i) in January of any year which is at least two years following the Plan Year
for which such election is made, (ii) for Participants who have a Separation
from Service on or before December 31, 2008, in January of the year immediately
following his or her Separation from Service, or (iii) for Participants who have
a Separation from Service after December 31, 2008, within 30 days after the last
day of the month in which his or her Separation from Service occurs.
(b)    Subject to Section 2.05 of the Prior Plan, the date on which the
Participant irrevocably elects to receive, or commence receiving, payment of his
or her Account balance shall be elected on the Participant’s deferral election
form as the Benefit Commencement Date. However, subject to Section 2.05(e) of
the Prior Plan, if the Participant designates a specified date as the Benefit
Commencement Date and the Participant’s service with the Board terminates before
that specified date as a result of the Participant’s death, Disability, or
Separation from Service, the Benefit Commencement Date shall be the first to
occur of (i) the specified date, (ii) in the event of the Participant’s death,
the date described in Section 4.01 of the Prior Plan, (iii) in the event of the
Participant’s Disability, the date described in Section 5.03(a) of the Prior
Plan, or (iv) in the event of the Participant’s Separation from Service, the
date described in Section 5.03(b) of the Prior Plan.
2.03    Payment of Deferred Compensation Account upon Disability or Separation
from Service (Sections 5.03(a) and (b) of the Prior Plan).
(a)        In the event of the Participant’s Separation from Service on account
of Disability prior to his or her selected Benefit Commencement Date, the
Participant’s Benefit Commencement Date shall be adjusted as follows: (i) for
Participants who have a Separation from Service on or before December 31, 2008,
to January of the year immediately following his or her Separation from Service,
and (ii) for Participants who have a Separation from Service after December 31,
2008, the Benefit Commencement Date shall be adjusted to a date that is within
30 days after the last day of the month in which his or her Separation from
Service occurs.

12

--------------------------------------------------------------------------------



(b)        Subject to Section 2.05(e) and Section 5.03(d) of the Prior Plan, in
the event of the Participant’s Separation from Service as a member of the Board
prior to his or her selected Benefit Commencement Date other than on account of
death or Disability, the Participant’s Benefit Commencement Date shall be
adjusted as follows: (i) for Participants who have a Separation from Service on
or before December 31, 2008, to January of the year immediately following his or
her Separation from Service, and (ii) for Participants who have a Separation
from Service after December 31, 2008, the Benefit Commencement Date shall be
adjusted to a date that is within 30 days after the last day of the month in
which his or her Separation from Service occurs.
3.    Deferral of Deferred Stock Units.
3.01    Each Director may elect to defer the payment date of any deferred stock
units (which includes phantom stock units and restricted stock units) (“DSUs”)
that were granted by the Company in consideration for the Director’s service as
a director and that are payable upon his or her departure from the Company’s
Board. Such deferral of DSUs: (i) must be made in writing before the year for
which they are earned and (ii) shall be for a specified period of years after
the date of such departure.
3.02    All deferral elections with respect to DSUs shall be made in accordance
with section 409A of the Code. Deferral elections after December 31, 2008 that
are made in accordance with the “subsequent election” rules of section 409A
shall be made as follows: (i) the election must be made at least 12 full months
before distribution would otherwise be made, (ii) the deferral must be for at
least five years from the original distribution date, and (iii) the deferral
election must not take effect until 12 months after the date on which the
deferral election is made.
3.03    All deferred DSUs shall be paid in a lump sum payment at the specified
distribution date. Deferred DSUs shall be paid in shares of Company stock or
cash, as specified in the grant agreement, pursuant to the terms of the
Company’s equity compensation plan pursuant to which they were granted, and
deferred DSUs shall in all respects be subject to the terms of such plan
(including plan provisions with respect to adjustments in the event of changes
in corporate capitalization).



13